UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


 MARGARET FOWLER,

                 Plaintiff,

         v.
                                                       Civil Action No. 18-634 (RDM)
 GOVERNMENT OF THE DISTRICT OF
 COLUMBIA, et al.,

                 Defendants.


                                               ORDER

        This matter is before the Court on Defendant’s motion to dismiss Count 1 of Plaintiff’s

complaint for failure to state a claim of hostile work environment under Title VII of the Civil

Rights Act of 1964. See Dkt. 10. Upon consideration of Defendant’s motion, it is hereby

ORDERED that the motion is GRANTED.

        For purposes of a motion brought under Fed. R. Civ. P. 12(b)(6), the Court must accept

the allegations of the complaint as true and must draw all reasonable inferences in favor of the

plaintiff. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Nurriddin v. Bolden, 818 F.3d 751,

756 (D.C. Cir. 2016). To allege a claim of hostile work environment, Plaintiff must aver that she

“is a member of” one of the classes protected by Title VII and that she was “subjected to

unwelcome harassment based on membership in that class.” Briscoe v. Costco Wholesale Corp.,

61 F. Supp. 3d 78, 85 (D.D.C. 2014). Harassment includes “‘discriminatory intimidation,

ridicule, and insult’ that is ‘sufficiently severe or pervasive to alter the conditions of the victim’s

employment and create an abusive working environment.’” Baloch v. Kempthorne, 550 F.3d

1191, 1201 (D.C. Cir. 2008) (quoting Harris v. Forklift Sys., Inc., 510 U.S. 17, 21 (1993)).
          Defendants argue that the complaint fails to allege two essential elements of a hostile

work environment claim: They assert that “Plaintiff has not claimed to be a member of a

protected class” and that she has not alleged that the purported “hostile work environment

resulted from [her] membership in [that] class.” Dkt. 10 at 5. Plaintiff responds that the

complaint “detail[s] how as a female employee, she endured humiliation, invasion [of] personal

space[,] yelling, and shoving, all at the hands of her male supervisor.” Dkt. 12 at 6 (emphasis

added).

          Although not a model of clarity, the Court concludes that the complaint adequately

alleges that Plaintiff is a member of a protected class. It falls short, however, in alleging that she

was subject to harassment because of her sex. It is not enough to allege that Plaintiff suffered

numerous forms of “humiliation” and intimidation “as a female employee;” rather, to survive a

threshold motion, Plaintiff must allege that the defendant acted “because of” her sex. Here, she

has not done so.

          It is, accordingly, ORDERED that the partial motion to dismiss, Dkt. 10, is hereby

GRANTED. The Court will DISMISS Count I of the complaint without prejudice. If Plaintiff

seeks to file an amended complaint, she may do so within 14 days.

          SO ORDERED.

                                                       /s/ Randolph D. Moss
                                                       RANDOLPH D. MOSS
                                                       United States District Judge


Date: January 23, 2019




                                                   2